Rose, J.
This is a companion case to Richardson v. Braham (No. 28719) ante, p. 142, decided at the present term of court.
In this action plaintiff, the owner of a cafeteria located near the senior high school building in North Platte, seeks to enjoin the enforcement of the same rules and regulations that were involved in No. 28719. The validity of those rules' and regulations was passed upon in that action and requires no further consideration in this cause.
For the reasons given in the former case, the injunction granted by the district court in this case is vacated, the judgment of the district court reversed, and the suit dismissed.
Reversed and dismissed.